ORDER

PER CURIAM.
Movant-appellant appeals after sentencing on charge of robbery first degree and two charges of felony stealing. He also appeals denial of his Rule 29.15 motion for post conviction relief after an evidentiary hearing. The findings and conclusions of the motion court are not clearly erroneous. An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only setting forth the reasons for the order affirming the judgment. We affirm the conviction, Rule 30.25(b), and denial of Rule 29.15 relief, Rule 84.16(b).